— Judgment, Supreme Court, New York County (Richard Andrias, J., at plea and sentence; James Leif, J., at Mapp and Huntley Hearing), entered April 4, 1990, convicting defendant, upon his plea of guilty, to the crime of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]), and sentencing him, as a persistent felony offender, to an indeterminate term of imprisonment of from six years to life, is affirmed.
During the evening of August 18, 1989, Mr. Manuel Jackson (defendant) was arrested for the unlawful possession of a loaded gun. Thereafter, by indictment, filed September 7, 1989, a New York County Grand Jury charged defendant with committing the crime of criminal possession of a weapon in the third degree, a class D felony.
Following indictment, the defendant entered a plea of not guilty, and thereafter he moved to suppress statements, a .38 caliber handgun, and a quantity of marijuana.
In January 1990, a Mapp and Huntley Hearing commenced before Justice James Leif. At that Hearing three New York City Police Officers testified for the People.
Officer Kevin Sherlock (Officer Sherlock) testified that, on August 18, 1989, at 10:26 p.m., while on radio motor patrol, in uniform, with a partner, he "received a * * * message [911 tape] on the radio about an abduction that had taken place [in New York County] on West 125th Street on Morningside Avenue and [three people] were in a * * * gray Volvo heading downtown on Morningside Avenue and the call also stated the person in the back was tied up wearing a yellow shirt”. When that transmission was received, Officer Sherlock’s vehicle was traveling on 117th Street, westbound, toward Morningside Avenue, and Officer Sherlock stated "as we got to Morningside Avenue a car fitting the description passed by us at which time we made a left and proceeded after the vehicle and at which time I observed what looked to be three occupants in the car, two people sitting in the front and one in the back wearing a yellow orange shirt, seemed to be slumped over at which point we followed the car”.
Further, Officer Sherlock testified that, by radio, he notified *752police central that he had seen "a car fitting the description and I’m following it”. Thereafter, he put on the turret lights, and stopped the subject vehicle in the vicinity of 116th Street and Seventh Avenue. Before approaching that vehicle, Officer Sherlock waited a couple of seconds, until several other police units, consisting of two scooters and a van, arrived at the scene.
Officer Sherlock approached the driver’s side of the suspicious vehicle, asked the operator for his license and registration, and then requested him "to exit the vehicle so I could ask him if he knew the occupant in back of the car [and the operator] stated * * * it [sic] was a friend of his”. Officer Sherlock then testified that "[a]t this point, other officers on the other side of the car asked the other occupants, the one in the front [passenger seat, later identified as the defendant], one in the back, to exit the car and they both exited the car and while I was standing there I smelled [the] odor of angel dust, P.C.P., reeking from the car and from the driver. The driver seemed like he was under the influence of it. His eyes were glassy and I smelt strong odor coming from the car and off of him”. Thereafter, Sergeant Robert Rivera (Sergeant Rivera) instructed Officer Sherlock to arrest the driver of the subject vehicle for violation of the laws, relating to the possession of controlled substances.
Sergeant Rivera testified that, on August 18, 1989, he was the community patrol officer sergeant, and, after arriving at the scene of the incident, in uniform, he, inter alia, directed all of the police officers present "for their own safety to keep an eye on everybody”. Thereafter, Sergeant Rivera stated that he saw the defendant seated in the front passenger seat of the subject vehicle, and that Sergeant Rivera "picked up a blue and white plastic bag that was alongside the [occupied] passenger seat in the front part of the car”. Further, Sergeant Rivera testified that he held up that plastic bag, shined his flashlight through it, and, after concluding it contained marijuana, he requested the defendant to exit that vehicle. Defendant complied, and then Sergeant Rivera directed Officer Pablo Peralta (Officer Peralta) to arrest defendant, which he did.
Officer Peralta testified that, during a search of the defendant, incident to that arrest, he recovered a loaded .38 caliber black handgun. Also, Officer Peralta stated, that prior to the arrest, he instructed defendant not to move, and defendant replied "I’m not stupid. I’m not going to do anything”.
While in custody, defendant was taken to the Complaint *753Room, located at 100 Centre Street, Manhattan, where, in the presence of an Assistant District Attorney, Officer Sherlock testified he gave defendant the Miranda warnings, and, after waiving them, defendant stated "if they find a handgun, you shouldn’t go crazy because everybody will see it and know that you have it”.
Marked in evidence at the Hearing as People’s exhibits were: the 911 tape, the plastic package found next to defendant in the subject vehicle, the handgun, and a copy of defendant’s statement, made in the Complaint Room.
Defendant presented no evidence.
After hearing the testimony, observing the demeanor of the witnesses, and examining the exhibits in evidence, the Hearing Court (James Leff, J.) denied the motion to suppress the gun. Subsequently, defendant pleaded guilty, before Justice Andrias, to the crime of criminal possession of a weapon in the third degree, and was sentenced, as mentioned supra. Defendant appeals from the denial of the suppression motion.
Our examination of the facts indicates that the police stopped the subject vehicle, after receiving information from a 911 operator that it was involved in an abduction, which is a serious felony. Further, the facts indicate that Officer Sherlock detected the odor of marijuana and P.C.P. coming from that vehicle and the driver, and Sergeant Rivera testified that, based upon his experience, he concluded that the plastic bag he found next to the defendant contained marijuana.
The law is well settled "that the police may stop an automobile and frisk its occupants when they have a reasonable suspicion of criminal activity” (People v Coutin, 168 AD2d 269, 272 [1st Dept 1990], lv granted 77 NY2d 846 [1991]). Further, the Court of Appeals has held that a determination as to whether police conduct is reasonable rests "on articulable facts, credible objective evidence, and the rational inferences that flow therefrom (see, e.g., People v De Bour, 40 NY2d 210, 223 * * * People v Cantor, 36 NY2d 106, 113 * * *)” (People v Hicks, 68 NY2d 234, 243 [1986]).
Applying the legal authority, supra, to the facts, we find that the police conduct was reasonable, based upon the "articulable facts, credible objective evidence, and the rational inferences that flow therefrom” (People v Hicks, supra, at 243).
Significantly, the dissent concedes (see, dissent at 758-759) "[i]t is clear that the police had a legitimate reason to stop the vehicle * * * the totality of the facts warranted a stop of the vehicle.”
*754Although the dissent points out an inconsistency in Sergeant Rivera’s testimony, "as to whether he found marijuana the first or second time he picked up the bag” (see, dissent, at 755), the Hearing Court, who heard the testimony and observed the demeanor. of that witness, decided that there was no important significance to that inconsistency, since it found that there was probable cause to arrest defendant. We have stated that "much weight is to be accorded the determination of the suppression court with its peculiar advantage of having seen and heard the witnesses (People v Prochilo, 41 NY2d 759, 761)” (People v Cruz, 158 AD2d 293 [1st Dept 1990], lv denied 76 NY2d 733 [1990]). Based upon our review of the record, we find no justification to "interfere with the hearing court’s factual findings” (People v Cruz, supra).
To support its position, the dissent cites the case of People v Torres (74 NY2d 224 [1989]), where a majority of the Court of Appeals held that the police were not justified in searching a shoulder bag, containing a gun. After examining that case, we find the dissent’s reliance on it to be misplaced, since its facts are substantially different from the facts in the instant case.
We have considered the other contentions of the defendant, and find them to be without merit.
Accordingly, we affirm the judgment of conviction. Concur— Sullivan, J. P., Kupferman and Ross, JJ.